Opinion by
Mr. Justice Elkin,
Unless the evidence produced at the hearing was sufficient to require the chancellor to reform that part of the contract set forth in the ninth paragraph of the bill as requested in the fourth prayer, appellants have no case. No evidence, parol or documentary, was offered which would warrant such a reformation, and the case stands upon the application and the policy itself. Reliance is placed upon Thompson v. Insurance Company, 136 U. S. 287, as authority for the proposition that reformation may be decreed upon the contract itself without evidence of the fraud, accident or mistake required to reform written instruments. In that case, however, the bill averred *497a mutual mistake to which a demurrer was filed and the court held the averments of the bill were admitted by the demurrer to be true and the record thus presented was sufficient to support a decree of reformation. In the case at bar the answer was responsive and denied that any mistake ivas made in the execution of the contract of insurance. Clearly in such a case the burden is on the complaining party to overcome the plain provisions of a contract by evidence of the kind, quality and quantity held to be sufficient to warrant a reformation of covenants deliberately and formally entered into. No such-evidence was produced in this case and the contract must stand as written. The policy, upon the life of the son and intended primarily for his benefit, was issued at the instance of the father with the ultimate purpose, in the event of the insured dying during the period fixed, or if for other reasons the insured did not avail himself of the rights and benefits accruing to him under the contract, of making Roselia Donnelly, mother of the insured, the beneficiary, or in the event of her prior death her children by Charles Donnelly to take the proceeds share and share alike. All this appears in the plain and unambiguous terms of the contract, which is an ordinary endowment policy consistent throughout. The contract of insurance in unmistakable terms provides that the insured shall be entitled to one of four optional benefits at the date of its maturity. He has exercised his option by selecting the third benefit and notifying the insurance company in the manner set forth in the policy. The insured is standing upon the express provisions of the contract, and Courts are not at liberty to say he is not entitled to the benefits therein stipulated. This was the conclusion reached by the learned court below, and we see no reason to disturb it.
Decree affirmed at the cost of the appellants.